813 F.2d 1106
60 A.F.T.R.2d 87-5026, 88-1 USTC  P 9161
UNITED STATES of America, Plaintiff-Appellant,v.MERCHANTS NATIONAL BANK OF MOBILE, Defendant-Appellee.UNITED STATES of America, Plaintiff-Appellee,v.MERCHANTS NATIONAL BANK OF MOBILE, Defendant-Appellant.
Nos. 84-7513, 84-7522.
United States Court of Appeals,Eleventh Circuit.
April 3, 1987.

Brock B. Gordon, Alan Christian, Mobile, Ala., for Merchants Nat. bank.
J.B. Sessions, III, U.S. Atty., Edward J. Vulevich, Jr., Mobile, Ala., Lance J. Wolf, Atty., Tax Div., Dept. of Justice, Glenn L. Archer, Asst. Atty. Gen., Tax Div., Dept. of Justice, Michael L. Paup, Chief, Appellate Section, Farley Katz, Wynette J. Hewett, Washington, D.C., for U.S.
Appeals from the United States District Court for the Southern District of Alabama;  Daniel Holcomb Thomas, Judge.


1
Before RONEY, Chief Judge, FAY, Circuit Judge, and DUMBAULD*, Senior District Judge.


2
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

BY THE COURT:

3
The opinion rendered by this court in this matter, United States v. Merchants National Bank of Mobile, 772 F.2d 1522 (11th Cir.1985), is hereby vacated.  The judgment of the district court is vacated.  The case is remanded to the district court for disposition in accord with the order of the Supreme Court of the United States dated January 27, 1987 and the opinion of the Court in the case of Jersey Shore State Bank v. United States, 479 U.S. ----, 107 S.Ct. 782, 93 L.Ed.2d 800 (1987).



*
 Honorable Edward Dumbauld, Senior U.S. District Judge for the Western District of Pennsylvania, sitting by designation